Citation Nr: 1708096	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a hepatitis C infection. 


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1979. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2012. A transcript of the hearing is associated with the claims files. The Board notes that the VLJ who presided over the October 2012 hearing is no longer employed at the Board, and as such the Veteran was given the opportunity for a new hearing. In June 2015 VA correspondence the Veteran was informed of such and his options for having another hearing. In July 2015 correspondence, the Veteran indicated he did not wish to appear at another Board hearing and requested his case be considered on the evidence of record. 

In December 2012, the Board remanded the appeal for further development. 

A January 2014 Board decision denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a hepatitis C infection. A March 2015 order of the United States Court of Appeals for Veterans Claims (Court) set aside the January 2014 Board decision as to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a hepatitis C infection, and remanded the matter for readjudication. As such, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a hepatitis C infection is again before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.




FINDING OF FACT

It is not shown that the Veteran has a new or additional hepatitis C disability resulting from any identified medical treatment by VA in the 1980s, February 1993 and/or July 2003.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 as to hepatitis C claimed to be related to VA treatment in the 1980s, February 1993 and/or July 2003, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In April 2006 prior to the March 2007 rating decision, the RO notified the Veteran of the evidence needed to substantiate his claim for compensation under  38 U.S.C.A. § 1151. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

During the hearing, the VLJ clarified the issue, determined that there were potential outstanding records, and explained a 38 U.S.C.A. § 1151 claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2013 and December 2015. These examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied. Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375  (Fed. Cir., 2015).


II. Compliance with Prior Remands

Previously, the case was remanded in December 2012, for additional development and for the Veteran to be afforded a VA examination. The Veteran was provided a VA examination in August 2013 and VA treatment records from Lake City VAMC from March 1982 to March 1993 have been associated with the claims file. The case was again remanded in August 2015, as a result of the March 2015 Court memorandum decision, to afford the Veteran a VA examination to determine the etiology of his hepatitis C. The Veteran was provided with a VA examination in December 2015, addressing the etiology of his hepatitis C. As such, the Board finds there has been substantial compliance with the prior remands. 

II. Entitlement to Compensation under 38 U.S.C.A. § 1151 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. Id. 

For claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares a veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased. 38 C.F.R. § 3.361(b). To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause. 38 C.F.R. § 3.361(c). 
If a Veteran receives treatment by or through VA and sustains disability in addition to that for which he was being treated, VA compensation may be awarded as if the additional disability was service-connected. 38 U.S.C.A. § 1151. To qualify, the additional disability cannot be a result of the Veteran's willful misconduct and must have been caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by VA. The proximate cause of the disability must be (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable. Id.

To establish fault on the part of VA, it must be shown that VA hospital care, medical or surgical treatment, or examination caused a veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  


IV. Analysis

The Veteran contends that his hepatitis C is a result of treatment and surgical procedures he underwent at VA hospitals in the 1980s, February 1993, and/or a July 2003. The Veteran has a diagnosis of hepatitis C as of February 22, 2005 and has had ongoing treatment and surgical procedures at VA. For the reasons provided below, the Board finds the preponderance of the evidence is against finding that entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C infection is warranted.

As a preliminary matter, the Board notes that the Veteran does not contend that any VA medical treatment or procedure took place without his informed consent, nor does any pertinent evidence suggest any evidence of absence of informed consent for a particular procedure. 

The Board notes VA has identified the following risk factors for hepatitis C include transfusion of blood or blood products before 1992, organ transplant before 1992, or hemodialysis, tattoos, body piercing, and acupuncture with non-sterile needles, intravenous drug use, high risk sexual activity, intranasal cocaine use, accidental exposure to blood by percutaneous exposure or on mucous membranes (common in healthcare workers, combat medics, and corpsmen), sharing of toothbrushes or shaving razors, and immunization with a jet air gun injector. See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section 2.e-Hepatitis and Other Live Disabilities, Risk Factors for HBV and HCV. The Veteran was provided notice with regard to these recognized specific hepatitis C risk factors in the April 2006 VCAA notice letter. 

Before the Board is whether there is a nexus between the Veteran's hepatitis C and VA treatment in the 1980s, February 1993 treatment and/or a July 2003 treatment. The Veteran has reported contracting hepatitis C as a result of surgery performed at the Atlanta VAMC in 2003. In addition, the Veteran reported undergoing a procedure at Lake City VAMC in February 1993 and undergoing a stomach and intestines surgery in the 1980s at Lake City VAMC which caused his hepatitis C. At the November 2012 hearing the Veteran testified to undergoing a blood transfusion at VA in the 1980s. See November 2012 hearing transcript. The Veteran testified that he began experiencing symptoms and right side pains associated with his hepatitis C in 2003. The Veteran provided information regarding risk factors for hepatitis C noting that he is not an intravenous drug user, intranasal cocaine user, does not engage in high risk sexual activity, and does not share toothbrushes or shaving razors with anyone. See April 13, 2006 Veteran statement. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. However, the Board notes the Veteran is not contempt to opine as to the presence of a causal relationship between his VA treatment and the etiology of his hepatitis C, as to do so requires medical expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board notes that the Veteran's service treatment records (STRs) report of medical examination at entrance in April 1978 was absent for identification of any tattoos. See April 10, 1978 report of medical examination. A June 1979 report of medical examination at separation was also absent for identification of any tattoos. See June 6, 1979 report of medical examination. 

VA and private treatment records have been associated with the claims file. In the early 1980s, the Veteran underwent endoscopy, sigmoidoscopy, and laboratory tests to investigate symptoms of chronic abdominal pain.  A June 1986 treatment record notes the Veteran underwent a biopsy of the duodenum to rule out Crohn's disease. See June 16, 1986 treatment records. Operative findings included severe gastritis, and internal hemorrhoids. Id. 

In February 1993 the Veteran underwent a duodenal laparotomy, and lymph node biopsy. See February 3, 1993 VA treatment record. The Veteran reported chronic abdominal pain and an exploratory laparotomy was done to rule out Crohn's disease. Operative notes report the Veteran underwent the procedure without difficulty and did well post-operatively.  The operative record showed no use of  blood replacement fluids.  Follow-up in a week to remove the Veteran's staples was noted. See February 7, 1993 VA discharge summary.  At discharge the Veteran reported feeling better, reported some abdominal pain and his wound was dry. See February 7, 1993 VA treatment record. 

Next, in March 1993 the Veteran underwent a hepatitis profile and tested negative for hepatitis C. See March 8, 1993 VA treatment records.  

In July 2003 the Veteran underwent surgery to treat herniated discs of the cervical spine. See July 31, 2003 VA treatment records. An anterior cervical discectomy and fusion at cervical 5-6, cervical 6-7, and autologous right iliac crest bone graft and segmental instrumentation with an anterior cervical plat and vertebral body screws at cervical 5, cervical 6, and cervical 7 was performed. There was no indication of a transfusion of blood or blood products involved in the procedure. The Veteran was discharged the following day on August 1, 2003, after progressing quickly postoperatively. Id.

In February 2013, private treatment records note the Veteran underwent a liver, needle biopsy and had a diagnosis of chronic hepatitis. See February 12, 2013 private treatment records. 

The Veteran was provided with a VA examination in August 2013. The examiner found that the Veteran's hepatitis C was less likely than not incurred during or caused by surgery at VA in the 1980s of the stomach, intestines or appendix. See August 2013 VA examination. The examiner noted the Veteran underwent a duodenal mucosa biopsy in June 1986 and a mesenteric lymph node biopsy in February 1993, and cervical spine surgery in July 2003. The examiner found no evidence indicating the Veteran received blood or blood products at VA during these or other procedures. The examiner noted that hepatitis C has a 5 to 7 week incubation period.  In up to 20 percent of patients that develop cirrhotic progression, it may take up to 30 years to reach full progression of this severe disease.  However, from exposure to positive testing is within two months.  

The examiner addressed risk factors for hepatitis C noting the Veteran reported having a tattoo for a "long time" but no history of hemodialysis, body piercings, intravenous drug abuse, intranasal cocaine use, promiscuity, accidental blood or body fluid exposure, and no definitive reference to blood or blood product transfusion prior to 1992. 

The examiner noted that the VA medical reports include a March 1993 laboratory report showing that the Veteran's blood was specifically tested to detect evidence of hepatitis C and that the test results were negative (indicating no hepatitis C at that time).  The examiner explained that this test result demonstrates that the Veteran could not plausibly have been infected with hepatitis C any earlier than approximately two months prior to the date of the test.  The VA examiner found that based on the scientific understanding of hepatitis C transmission the earliest likelihood of exposure would be 2 months prior to March 9, 1993, being between January 9, 1993 and February 22, 2005.  As such, any surgery performed in the 1980s would be scientifically implausible as an exposure timeframe. The examiner found based on the evidence of record, and scientific knowledge regarding hepatitis exposure it is less likely than not that the Veteran contracted hepatitis C as a result of a 1980s VA surgery. Id.  

Next, the Veteran was provided with a VA examination in December 2015. As discussed in the March 2015 Court memorandum decision, a VA opinion was warranted to address the Veteran's contentions that his hepatitis C was the result of VA surgeries in February 1993 and July 2003. See December 2015 VA examination. The VA examiner noted a diagnosis of hepatitis C. The examiner found the Veteran's hepatitis C is less likely than not caused by or a result of his February 1993 duodenal laparotomy and/or the July 2003 cervical spine surgery. The examiner noted no evidence to support the Veteran's contentions, and that based on a review of the medical literature, as long as standard precautions are used, medical procedures performed in the United States generally do not pose a risk for spreading hepatitis C. The examiner noted the Veteran exhibited no evidence of acute hepatitis C symptoms after either of these procedures. Additionally, Centers for Disease Control and Prevention (CDC) reports are silent for hepatitis C outbreaks associated with the Lake City or Decatur VAMC facilities, where the Veteran underwent the February 1993 and July 2003 procedures respectively. The examiner found that it was not possible to identify the mode of transmission of the Veteran's hepatitis C because of the multiple potential causes. In addition, the examiner noted no evidence of carelessness, negligence, lack of proper skill, or error in judgment in VA procedures. The examiner noted the Veteran denied risk factors of hepatitis C including blood transfusions and intravenous drug use. The examiner noted the Veteran reported his tattoo was applied in 2014, however treatment records note the Veteran's tattoo was present in 2006, a potential risk factor for exposure. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the etiology of the Veteran's hepatitis C. Nieves-Rodriguez, 22 Vet. App. 295.

Based on the lay and medical evidence of record, the Board finds that it is less likely than not that the Veteran's hepatitis C transmission occurred during VA treatment in the 1980s, February 1993 duodenal laparotomy and/or July 2003 cervical spine surgery. The Board notes the Veteran's contentions regarding the procedures at VA, and his lack of risk factors associated with hepatitis C contraction. Specifically, the Veteran noted he has not been exposed to blood or blood products or engaged in drug abuse, intranasal cocaine use, does not engage in high risk sexual activity, and does not share toothbrushes or shaving razors with anyone.  At the November 2012 hearing the Veteran testified to undergoing a blood transfusion in the 1980s. See November 2012 hearing transcript. The Veteran however denied exposure to blood or blood products during VA examinations. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   However, the Veteran is not competent to opine as to etiology of his hepatitis C, as to do so requires medical expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The August 2013 VA examination noted the Veteran reported having a tattoo for a "long time" and noted no history of hemodialysis, body piercings, intravenous drug abuse, inhalational cocaine use, promiscuity, accidental blood or body fluid exposure, and no definitive reference to blood or blood product transfusion prior to 1992. See August 2013 VA examination. The examiner found based on the evidence of record, and scientific understanding of hepatitis C exposure the Veteran was exposed to hepatitis C between January 9, 1993 and February 22, 2005. The VA examiner found it was less likely than not that the Veteran contracted hepatitis C as a result of a 1980s surgery at VA. The December 2015 VA examiner found the Veteran's hepatitis C was less likely than not caused by or a result of his February 1993 duodenal laparotomy and/or July 2003 cervical spine surgery. The examiner noted that based on a review of the medical literature, as long as standard precautions are used, medical procedures performed in the United States do not pose a risk for spreading hepatitis C. The examiner noted no evidence of acute hepatitis C symptoms after either procedure. In addition, CDC reports are silent for any hepatitis C outbreaks associated with the Lake City or Decatur VAMC facilities. The examiner found that it was not possible to identify the mode of transmission of the Veteran's hepatitis C because of the multiple potential causes. In addition, the examiner noted no evidence of carelessness, negligence, lack of proper skill, or error in judgment in VA procedures. The Board finds the VA examinations are entitled to probative weight in determining a nexus between the Veteran's hepatitis C and VA treatment in the 1980s, February 1993 and July 2003. 

The Board assigns low probative weight to the contention of the Veteran's representative in September 2013 that the Veteran's infection could have been from improperly cleaned equipment used at any VA hospital, referring to a news article reporting on infections from colonoscopy equipment at VAMCs in Tennessee and Augusta from 2003 to 2008.  The article noted that potentially infected patients were notified.  Neither the Veteran nor his representative indicated that the Veteran was among those patients notified nor does the record show that the Veteran underwent those procedures at those locations during the specified period of time.  Therefore, this generalized contention is not specific to the Veteran and warrants little probative weight.  Generalized lay statement that an event caused the claimant's current condition is insufficient to require the Secretary to provide an examination or opinion on the matter.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

As such the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C infection based upon VA medical treatment in the 1980s, February 1993, and/or July 2003 is not warranted. 

In conclusion, while the Veteran has a diagnosis of hepatitis C and documented VA treatment, the most probative evidence of record indicates an absence of a nexus between his hepatitis C and VA treatment in the 1980s, February 1993 and July 2003. The Board notes there is no nexus between the Veteran's additional disability and VA treatment and as a threshold matter; the Veteran must show that he actually has an additional disability as a result of VA treatment or surgery. In this case, the preponderance of the evidence weights against finding that the hepatitis C infection was incurred during the Veteran's VA medical treatment. As such, the Board finds the criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


